Citation Nr: 0615600	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement a higher initial rating for hepatitis C, rated as 
30 percent disabling from January 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO granted service connection 
for hepatitis C, assigning a noncompensable rating effective 
from January 1999.

The veteran had a hearing before the undersigned Veterans Law 
Judge on December 10, 2003.  In July 2004, the Board remanded 
the case for further development and a VA examination.  In a 
rating decision of December 2004, the RO increased the 
evaluation of hepatitis C to 10 percent disabling effective 
from August 2003.  

This case was again before the Board in May 2005, at which 
time the Board granted a 30 percent evaluation under the 
rating criteria in effect prior to July 2, 2001, and remanded 
the issue (for a rating greater than 30 percent) for a VA 
examination that addressed the presence of symptomatology 
relative to the criteria for a higher rating.  The Board also 
noted that the RO had a claim for service connection for 
depression that was pending; this matter continues to appear 
to be pending and is referred to the RO for appropriate 
action.  The case is again before the Board for final 
appellate review.   


FINDING OF FACT

The veteran's hepatitis C is productive of not more than 
disablement compatible with gastrointestinal distress, 
constant fatigue, anxiety, and anorexia, without moderate 
liver damage, hepatomegaly or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for initial rating in excess of 30 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code 7345 (effective prior to July 2, 2001); Diagnostic Code 
7354 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the United States Court of Appeals for Veterans 
Claims' (Court) taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty to notify (38 U.S.C.A. § 5103(a)).  
The Federal Circuit held, in effect, that the Board must 
specify what documents satisfy the duty to provide notice to 
a claimant, and that the Court must, if a case is appealed to 
the Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

The appellant was provided adequate notice in July 2004, 
which informed him of the evidence needed to substantiate his 
claim and explained the evidence necessary to establish 
entitlement.  In addition, the letter described what evidence 
was to be provided by the veteran and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case the letter dated in July 2004 specifically described the 
evidence needed to substantiate the claim and requested the 
appellant to "submit any additional evidence to help 
substantiate your appeal."  Therefore, the Board finds that 
the letter as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  A VCAA notice was 
not provided to the appellant before the RO decision 
regarding his claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of an evaluation for a higher rating for 
hepatitis C has been obtained.  The claims file contains the 
veteran's service medical records, VA outpatient records and 
private medical records.  The appellant was afforded several 
VA examinations.  He was also afforded a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required as it applies to an 
evaluation for a higher rating for hepatitis C.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims for 
an increased rating is being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.  Additionally, the Board notes that the 
veteran was on notice regarding effective dates by virtue of 
the RO's award letter in April 2006, following which he and 
his representative had an opportunity to respond.  

Accordingly, the Board may proceed with the appeal.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court must "take due account of the rule of prejudicial 
error."

Factual Background

Service medical records show that the veteran was diagnosed 
with viral hepatitis in 1981.  

On a VA examination of January 1997 the veteran reported that 
he had recently tried to give blood and was told he had 
hepatitis.  He further stated that he had been diagnosed with 
an ulcer in 1996 and had been prescribed Zantac.  The 
examiner noted that the veteran's abdomen was soft, 
nontender, and had no ascites.  The liver appeared to be 
normal.  There was no splenomegaly or bruits.  The epigastric 
examination was unremarkable.  

VA outpatient records of February 1999 show that the veteran 
complained of gastrointestinal distress and that he tested 
positive for hepatitis C antibodies.  

On a VA examination of August 2001, the veteran reported 
feeling fatigued with depression and anxiety, but had no 
nausea, vomiting, hematemesis or melena.  The examiner noted 
the veteran's abdomen to be soft and nontender.  The liver 
and spleen were not palpable.  The examiner noted a 
provisional diagnosis of hepatitis C pending laboratory 
verification.  

VA outpatient records of August 2001 show that the veteran 
tested positive for hepatitis C antibodies.  The liver 
profile per bilirubin was 0.8, AST was 26, ALT 24, and 
alkaline phosphatase 61.

A VA examination was conducted in December 2002 on complaints 
from the veteran that he was suffering from nausea, vomiting, 
and malaise.  On the VA examination the veteran reported 
having no symptoms of nausea, abdominal pain, depression, 
weakness, or fatigue.  He had no fever or distention.  The 
examiner noted the veteran's abdomen to be soft and 
nontender.  The liver and spleen were not palpable.  There 
was no shifting dullness and no sign of malnutrition.  There 
was no reported weight loss, no muscle weakness or wasting.  

In December 2003, the veteran appeared at a hearing in front 
of the undersigned Veterans Law Judge.  During the hearing 
the veteran testified that since leaving service, he had been 
fatigued most of the time and had not had very good appetite, 
and that he had been suffering from depression since his 
diagnosis of hepatitis C.  He further stated that he was 
receiving shots at the VA for treatment of his hepatitis C, 
that his family doctor had done a liver biopsy and that he 
was seeing a psychiatrist for his depression.  

Private medical records dated in August 2003, from Dr. S.A.Y. 
report that the veteran was complaining of being tired and 
fatigued, having nausea, and some itching.  He did not report 
any jaundice or dark urine.  The record further noted that 
the veteran complained of abdominal pain under both rib 
cages, occasional diarrhea and occasional constipation.  The 
physician noted the veteran's abdomen to be soft and 
nontender, no mass was felt.  The abdomen was not distended 
and there was no ascites present.

VA outpatient medical records of April 2003 show that the 
veteran complained of anorexia, aches, and cramps in the 
lower legs and decreased libido.  The veteran's abdomen was 
soft with no hepatosplenomegaly.  The veteran's diagnosis 
included chronic hepatitis C.

Private medical records of November 2003 from Dr. S.A.Y, 
reported that the veteran's hepatitis C genotype 1 and viral 
load was two million four hundred twenty thousand.  The 
veteran's abdomen was soft and nontender.  

In a psychiatric evaluation of December 2003 the veteran 
reported that he had suffered from depression since he was in 
service from the time that he was diagnosed with hepatitis.  
He reported suffering from anxiety and feeling hyper most of 
the time.  He reported he suffered from mood swings.  

On a VA examination of July 2004, the veteran reported being 
fatigued most of the time, with occasional nausea but no 
vomiting.  He reported a stable weight but with appetite 
fluctuations.  He reported being depressed constantly due to 
his diagnosis.  He further reported suffering from bilateral 
finger and joint pains, and occasional upper quadrant pain, 
particularly in the mornings.  The examiner noted that in 
November 2003, a liver biopsy showed chronic active hepatitis 
with mild peripolar inflammation, grade II/IV.  There was 
also mild portal with minimal periportal fibrosis with intact 
architecture approximately stage I-II/IV.

In correspondence dated in September 2004 which appears to be 
from the veteran's wife, she stated that the veteran was 
suffering from suicidal thoughts due to the hepatitis C 
treatment he was currently undergoing.

On VA examination of July 2005, the veteran reported that he 
had not undergone any treatment for hepatitis.  He stated 
that he had daily fatigue and malaise, with nausea and 
vomiting every 2 weeks.  He also had peptic ulcers, and he 
was not sure if the nausea and vomiting were due to those.  
He complained of anorexia with weight loss and arthralgias in 
his upper extremities on a daily basis.  Right upper quadrant 
pain was described as infrequent.  Hepatic encephalopathy, 
ascites, gastrointestinal bleed (varices) or jaundice were 
never developed.  The veteran had not had any periods of 
incapacitation secondary to hepatitis.  

On physical examination, he was nontoxic appearing, in no 
acute distress.  The abdomen was soft, nontender, and 
nondistended.  There were no masses, ascites, jaundice or 
hepatosplenomegaly.  The diagnosis was hepatitis C.  The 
examiner stated that the veteran's claims file was present 
and reviewed.  The examiner recommended referral to a mental 
health expert for evaluation of the complaints of depression.     

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.    38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For a claim where the veteran has disagreed with the original 
rating assigned for a service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Lay statements are deemed competent evidence with regard to 
the description of the veteran's symptoms.  However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

During the course of this claim, effective on July 2, 2001, 
the law applicable to the evaluation of liver disease, 
including hepatitis C, was changed.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise, or permitted the VA 
Secretary to do otherwise, and the Secretary did so.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000).  The criteria for evaluating hepatitis were 
amended during the pendency of this appeal.  Accordingly, the 
Board is compelled to review the clinical evidence on file in 
relation to both the older criteria that was in effect prior 
to July 2, 2001, and the new criteria and to apply the 
version of the criteria that is more favorable to the 
veteran's claim.  Whichever version applies, all evidence on 
file must be considered, but the amended version shall apply 
only to periods from and after the effective date of the 
amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior 
version shall apply to periods preceding the amendment, but 
may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 
5110(g) (West 2002) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See, too, 38 C.F.R. § 
3.114 (2005).

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect prior to July 
2, 2001, provided that a 30 percent evaluation was warranted 
for minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  Hepatitis with moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression warranted a 60 
percent rating.  Hepatitis with marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy warranted a 100 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect 
prior to July 2, 2001).

Under 38 C.F.R. § 4.114, Diagnostic Code 7354 (effective from 
July 2, 2001), a 40 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.115, Diagnostic Code 7354 (Note (2)) 
(2005).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran was service connected for his hepatitis C in 
January 2002 and assigned a 30 percent rating, effective 
January 26, 1999.  The law requires that the veteran's 
disability be evaluated under both the old and the new 
Diagnostic Codes.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Therefore, the Board will evaluate the veteran's disability 
first under the old criteria.

Under Diagnostic Code 7345, applicable at the time that the 
veteran filed his claim, a 60 evaluation (the next higher 
rating) is warranted for hepatitis with moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  (emphasis 
added).

The Board notes that although there was no clinical or 
objective evidence of any liver damage at the time the 
veteran was service connected for hepatitis C, the veteran 
reported suffering from constant fatigue, anxiety and 
gastrointestinal distress, and the outpatient medical records 
show that the veteran was treated for these symptoms on a 
number of occasions.  Under oath, the veteran also testified 
at his hearing to these ongoing problems.  A layman is 
competent to report the presence of pain and weakness.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board further notes that no liver biopsy or liver work-up 
aside from just testing for hepatitis antibodies was done at 
that earlier time.  However, there is evidence of liver 
damage as of July 2004 when testing was finally accomplished.  
At most, the reference is to mild manifestations.  The 
subsequent July 2005 examination did not demonstrate findings 
indicative of moderate liver damage.  As such, the criteria 
for a rating greater than 30 percent under 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (in effect prior to July 2, 2001) are 
not met.  

Effective from July 2, 2001, a 40 percent rating is assigned 
for daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  In this case, the 
veteran has reported that there are no incapacitating 
episodes associated with his hepatitis.  The veteran also has 
no hepatomegaly, as documented on VA examination in July 
2005.  Accordingly, the disability picture does not 
demonstrate that the criteria for a higher rating under the 
revised Diagnostic Code have been met.  Since the competent 
and probative evidence does not show that a rating in excess 
of that currently assigned could be awarded at any time since 
the effective date of the grant of service connection, staged 
ratings are not appropriate.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board lastly has considered whether the veteran is 
entitled to a rating for hepatitis on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability has presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2005).  
Although the evidence shows such symptoms as fatigue and 
malaise, there is no evidence that the nature and severity of 
these symptoms are beyond what is contemplated by the 
applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected hepatitis, or that the hepatitis itself 
has caused interference with employment to a degree greater 
than that contemplated by the regular schedular standards 
that are based on the average impairment of employment.  In 
view of these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected hepatitis.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

A rating in excess of 30 percent for hepatitis is denied.




	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


